PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/985,897
Filing Date: 31 Dec 2015
Appellant(s): Price et al.



__________________
Brendan S. Mee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,101,818 to Price in view of USPN 5,569,528 to Van der Loo.
Claims 1 and 6, Price discloses a ballistic material, comprising: a first woven para-aramid ballistic fabric; and a nonwoven fiber component consisting essentially of ballistic grade para-aramid fibers and having a density in the range of about 10 gsm to about 200 gsm; wherein the nonwoven component is needlepunched with the woven ballistic fabric to form a consolidated material (see entire document including column 1, lines 17-67, the paragraph bridging columns 2 and 3, column 3, lines 3-63, column 4, lines 8-62, and Example 1).
Price does not mention the denier of the woven or nonwoven fibers but Van der Loo discloses that it is known in the ballistic fabric art to construct a woven and nonwoven entangled ballistic material with nonwoven layers having a denier of between 0.5 to 12, preferably 0.5 to 3 denier, and woven layers having a denier of about 400 (see entire document including column 2, lines 30-40, column 4, lines 17-28, 
Price discloses that the nonwoven is a needled (needlepunched) nonwoven (column 4, lines 8-28 and column 8, lines 7-9) but does not appear to mention the use of a hydroentangled nonwoven. Van der Loo discloses that it is known in the art to construct a woven and nonwoven entangled ballistic material with a needled or hydroentangled nonwoven (column 6, lines 9-19). Van der Loo discloses that an advantage of using a hydroentangled nonwoven over a needled nonwoven is that the fibers are damaged less (column 6, lines 9-19). Therefore, it would have been obvious to one having ordinary skill in the art to construct the ballistic material of Price with a hydroentangled nonwoven, motivated by a desire to construct the ballistic material with less damaged fibers and/or because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claims 7 and 10, the ballistic material may have a finished areal weight of between about 0.1 to about 2.0 pounds per square foot (column 2, lines 1-11). 
Claim 8, the hydroentangled nonwoven component may comprise fibers coated with a water repellent coating (column 6, lines 28-30). 
Claim 9, a plurality of woven ballistic fabric layers may be integrated with the hydroentangled nonwoven component (column 3, lines 47-63). 
Claim 10, the ballistic material may have a V50 in a range of about 750 to about 3000 (Table 1).
(2) Response to Argument
Price discloses that the nonwoven is a needled (needlepunched) nonwoven (column 4, lines 8-28 and column 8, lines 7-9) but does not appear to mention the use of a hydroentangled nonwoven. Van der Loo discloses that it is known in the art to construct a woven and nonwoven entangled ballistic material with a needled or hydroentangled nonwoven (column 6, lines 9-19). Importantly, Van der Loo explicitly discloses that there is an advantage to a hydroentangled nonwoven over a needled nonwoven. Specifically, Van der Loo states “The advantage of hydroentangling over needling is that the fibers are damaged less” (column 6, lines 9-19). Therefore, it would have been obvious to one having ordinary skill in the art to construct the ballistic material of Price with a hydroentangled nonwoven, motivated by a desire to construct the ballistic material with less damaged fibers and/or because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 125 USPQ 416. The current specification even discloses that a known problem in the ballistic art is fiber damage during nonwoven production [003].
In response, the Appellant asserts that the nonwoven batting fibers of Price are “loose batting fibers” and that the fibers are “not subject to a separate consolidation step” before being needlepunched to the woven fabric (page 7 of the appeal brief). The examiner respectfully disagrees. Price clearly discloses that a needled nonwoven component is needlepunched to the woven fabric (column 4, lines 8-28 and column 8, lines 7-9).
The Appellant also asserts that unexpected results overcome the obviousness rejection. The Office disagrees. The Appellant cites two Brahms declarations as evidence that a woven/nonwoven ballistic material comprising a hydroentangled nonwoven component of the same weight performs unexpectedly better than a woven/nonwoven ballistic material comprising a needled nonwoven component but the declarations are unpersuasive as the declarations fail to evidence that the results are necessarily unexpected. Although the declarations appear to show that the results are preferred (when a slightly higher V-50 ballistic performance is desired), the Appellant has failed to show that the results are unexpected. In paragraph 11 of the 2/5/19 declaration the Appellant disclosed a V-50 improvement of any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issues are whether 1) the properties unexpectedly differ, and 2) the results are unexpected to a degree sufficient to overcome obviousness. See MPEP 716.02. The Appellant has failed to meet either requirement. The Appellant has failed to show how the results are unexpected to one of ordinary skill in the art (rather than just preferred for higher V-50 applications) and the Appellant has failed to show how improvements of 4.5% and 2% are of statistical significance and unexpected to a degree sufficient to overcome obviousness.
Rather than explaining and evidencing why one skilled in the art would find any of the declaration results unexpected, the declarations merely assert that the results are unexpected because the V-50 numbers are (slightly) different. Although the declaration appears to show that a woven/nonwoven ballistic material comprising a hydroentangled nonwoven component performs slightly better than an otherwise identical ballistic material comprising a needled nonwoven component, the Appellant has failed to show that the results are unexpected and the Appellant has clearly failed to show that the results are unexpected to a degree sufficient to overcome obviousness. The burden is on the applicant to establish results are unexpected and significant. The evidence relied upon should establish that the differences in results are in fact unexpected and of both statistical and practical significance. See MPEP 716.02(b) and 716.02(d).
Plus, the declaration results appear to be expected because Van der Loo specifically discloses that an advantage of hydroentangling over needling is that fibers are damaged less (column 6, lines 9-19). Therefore, one skilled in the art would expect a ballistic material comprising a nonwoven component with less damaged fibers (a hydroentangled nonwoven) to perform better ballistically than a nonwoven component with more damaged fibers (a needled nonwoven). 

Van der Loo discloses that it is known in the art that “ballistic-resistant properties improve with the (decreased) fineness of the fibers” (column 2, lines 30-40). 
The Appellant also asserts that there is no motivation to construct the nonwoven and woven fabrics of Price with the deniers disclosed by Van der Loo. The Office disagrees. Price does not mention the denier of the woven or nonwoven fibers but Van der Loo discloses that it is known in the ballistic fabric art to construct a woven and nonwoven entangled ballistic material with nonwoven layers having a denier of between 0.5 to 12, preferably 0.5 to 3 denier, and woven layers having a denier of about 400 (see entire document including column 2, lines 30-40, column 4, lines 17-28, and Example VI). Van der Loo discloses that ballistic-resistant properties improve with the use of a nonwoven component having fine fibers of 0.5 to 12 denier (column 2, lines 30-40) and that woven ballistic fabrics are commercially constructed with a denier of 400 (Example VI). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nonwoven and woven fibers with the claimed deniers, motivated by a desire to produce a ballistic material with improved ballistic-resistant properties, because the materials are commercially (commonly and easily) available, to practice the invention of Price (the invention of Price cannot be practiced without selecting fiber deniers), and/or because it is within the general skill of a worker in the art to select fiber deniers on the basis of suitability and desired characteristics.
The Appellant also argues that Van der Loo only relates to ballistic materials comprising polyethylene fibers and not the currently claimed para-aramid (e.g. KEVLAR) fibers. The Appellant fails to mention that the current application relates to ballistic materials comprising para-aramid or polyethylene fibers. The truth is that BOTH the current application and Van der Loo relate to ballistic materials and BOTH relate to ballistic fiber materials such as ultra-high molecular weight polyethylene (UHMWPE) fibers. For example, see [0017] of the current application (and original claim 4) that specifically mentions the nonwoven material comprising either para-aramid fibers or UHMWPE fibers. 
	The Appellant also cites the Declaration by David F. Erb, Jr. (submitted during prosecution of the European Patent Application No. 03816943) alleging that polyolefin fiber invention of D1 (allegedly corresponding to the Van der Loo application) could not be practiced with para aramid fibers. The Appellant fails to elaborate on how the declaration relates to the current rejection as there is no teaching or even suggestion of modifying the Van der Loo reference in any way. In the current rejection Price is the primary reference, not Van der Loo, and Price already teaches para aramid fibers. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.